Case 1:19-cv-00284-GLS-CFH Document 23-1 Filed 05/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JANE DOE,
Plaintiff, AFFIDAVIT

Civil Case No. 1:19-CV-284 GLS/CFH
-against-

UNION COLLEGE, THE BOARD OF TRUSTEES
OF UNION COLLEGE, MELISSA A. KELLEY,
Individually and as an agent for Union College,
TRISH WILLIAMS, individually and as an agent
for Union College; DARCY A. CZAJKA, individually
and as an agent for Union College,

Defendants.

STATE OF NEW YORK _:
COUNTY OF ALBANY — :.ss

MICHAEL J. MURPHY, being duly sworn, deposes and says:

1. -1 am an attorney and counselor at law admitted to practice in the United
States District Court for the Northern District of New York and am a director of the law
firm of Carter, Conboy, Case, Blackmore, Maloney & Laird, P.C., attorneys for
defendants, Union College, The Board of Trustees Of Union College, Melissa A. Kelley,
Trish Williams and Darcy Czajka (hereinafter “defendants”). As such, | am fully familiar
with the facts, circumstances and proceedings heretofore had herein.

2. | submit this affidavit in support of the defendants’ motion for an Order
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure dismissing plaintiff's first
amended complaint, with prejudice and on the merits, together with such other and further
relief as the Court may deem just and proper.

3. Annexed hereto and made a part hereot is the following exhibit:
Case 1:19-cv-00284-GLS-CFH Document 23-1 Filed 05/06/19 Page 2 of 2

A. Union College Sexual Misconduct Policy for the 2017-2018
academic year.

WHEREFORE, defendants respectfully request an Order pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure dismissing plaintiff's first amended
complaint, with prejudice and on the merits, together with such other and further relief as
the Court may deem just and proper.

(V4. ( ou,

MICHAEL J” MURPHY
Bar Roll No.: 102244

 

Sworn to before me this
6" day of May, 2019.

LA gbedig Le Keely
NOTARY PUBLIC — STATE oA NEW YORK

MELISSA M. KELLY
Notary Public, State of New York
Qualified in Albany County
No, O1KE6232223 a 3
Commission Expires Dec. 06, 20
